                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-62611-CIV-SINGHAL/VALLE

JOSE & SELMA ROMANI,

       Plaintiffs,

vs.

GEOVERA SPECIALTY
INSURANCE COMPANY,

       Defendant.
                                               /

                     FINAL ORDER OF DISMISSAL WITH PREJUDICE

       THIS CAUSE having come before this Court upon the Stipulation of Dismissal

(DE [18]) filed by the parties, it is hereby

       ORDERED AND ADJUDGED that the claims filed by the Plaintiffs, JOSE &

SELMA ROMANI, in this action are hereby DISMISSED WITH PREJUDICE, with each

party to bear its own costs and attorneys’ fees. The dismissal shall be applicable to the

Estate of Selma Romani. Plaintiffs will resolve all liens, assignments, or other interests

with the settlement funds. The Clerk of Court is directed to CLOSE this case and DENY

AS MOOT any pending motions.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 13th day of

July 2021.




Copies furnished counsel via CM/ECF
